Citation Nr: 0003338	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-24 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a contusion of the right lower leg.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1943.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that no new and 
material evidence had been received to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and for a contusion of the right lower leg.  

In a decision dated September 18, 1998, the Board found that 
new and material evidence had not been received to reopen the 
claims.  The claimant appealed that decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  In December 1998, the Secretary of Veterans 
Affairs (Secretary) filed an Unopposed Motion to Remand and 
to Stay Proceedings.  In an Order dated March 12, 1999, the 
Court vacated the Board's decision and remanded the matter 
pursuant to 38 U.S.C. § 7252(a).  Thereafter, the veteran and 
his representative were afforded opportunity to submit 
additional argument and evidence in support of the appeal, 
and the case is again before the Board for adjudication.

Additional medical consultation and treatment records were 
received in October 1999 after the case had been certified to 
the Board by the RO and after the Court's March 1999 Order.  
Although such evidence has not first been considered by the 
RO, the submission was accompanied by a waiver of initial RO 
review.  38 C.F.R. § 20.1304 (1999). 


FINDINGS OF FACT

1.  By rating decision in August 1993, the RO denied 
entitlement to service connection for bilateral hearing loss 
and determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a right lower extremity injury; the veteran 
did not file a timely notice of disagreement from the August 
1993 rating decision.  

2.  Evidence received since the August 1993 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims of entitlement to 
service connection for bilateral hearing loss and for a 
contusion of the right lower leg.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  New and material evidence has not been received in 
connection with the veteran's claims of entitlement to 
service connection for bilateral hearing loss and for a 
contusion of the right lower leg, and the veteran's claims 
for these benefits have not been reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1993 rating decision by the RO, the veteran was 
denied entitlement to service connection for bilateral 
hearing loss disorder.  That rating determination also 
concluded that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a contusion of the right lower leg.  The 
veteran was notified of that determination and advised of 
appellate rights and procedures, but he did not file a timely 
notice of disagreement to initiate an appeal.  Accordingly, 
the August 1993 rating decision became final.  38 U.S.C.A. § 
7105(c).  However, a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. 
§ 5108.

The Board notes here that the August 1993 rating decision 
denied entitlement to service connection for bilateral 
hearing loss on the basis that the evidence showed that the 
veteran's hearing loss was first manifest many years after 
service.  With regard to the contusion of the right lower 
extremity issue, the record shows that the veteran had 
previously advanced a claim for that benefit.  He was denied 
by rating decision in February 1957.  He appealed, and in a 
June 1957 decision, the Board denied the appeal based on a 
finding that a documented contusion to the right lower 
extremity during service did not result in residual 
disability.  The Board's June 1957 decision is final.  38 
U.S.C.A. §§ 7103, 7104. 

The Court has held that to reopen a claim, there must be new 
and material evidence presented or secured "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
the August 1993 decision is the final determination as to the 
hearing loss issue and the most recent final determination as 
to the right lower extremity issue, the Board must look to 
whether new and material evidence has been received to reopen 
either or both claims. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence submitted in this case since the August 1993 
rating decision consists of several letters from the veteran.  
However, the letters are essentially statements repeating 
contentions previously made and urging a reinterpretation of 
evidence previously of record.  Also submitted were lists 
prepared by the veteran of the claims that he filed in the 
past along with a self-prepared index of his medical history.  
These statements add nothing new to the record that was not 
already of record at the time of the August 1993 rating 
decision.  Again, the fact of current hearing loss was known 
in August 1993 as was the fact that the veteran suffered a 
contusion to the right lower extremity during service.  

The evidence submitted in October 1999 does not appear to 
relate to the hearing loss claim at all, but mainly relates 
to private treatment for leg and foot complaints in 1998 and 
1999.  In January 1988, the veteran gave history of a 
traumatic injury to his right lower leg in service during 
WWII; however, except for briefly chronicling the history as 
provided by the veteran, these medical records merely show 
treatment for various current right leg problems and do not 
suggest any relationship between any such present disorders 
and the inservice contusion to the right leg.  In fact, the 
newly submitted records mainly report problems with 
varicosities, complaints related to a train door closing on 
the veteran's foot in January 1998, and the veteran later 
stubbing his toe with sequelae related to arch, ankle and 
foot pain.  The Board does not view these medical records as 
new and material as they are not so significant, by 
themselves or in connection with the evidence previously of 
record, that they must be considered to fairly decide the 
merits of the veteran's claim. 

The veteran's claims were previously denied for lack of 
evidence relating his hearing loss to service and for lack of 
evidence showing current residuals of the contusion to the 
right lower extremity suffered during service.  In view of 
the reasons for the prior denials, the newly submitted items 
of evidence add nothing new to the record.  Again, the 
evidence received since August 1993 is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claims.  The newly received evidence is therefore 
not new and material.  38 C.F.R. § 3.156.  As no new and 
material evidence has been presented, the veteran's claims 
have not been reopened.  38 U.S.C.A. § 5108.

The Board observes that the RO has not determined initially 
whether the evidence submitted is "new" and "material," as 
defined by 38 C.F.R. § 3.156 in view of the Hodge decision.  
However, regardless of whether or not the RO might determine 
in view of Hodge that new and material evidence has been 
received, the Board would not be bound by that determination.  
It would remain the Board's function to review the RO's new 
and material determination.  See generally Barnett v. Brown,  
8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  
The Board further notes that the veteran's representative has 
been afforded an opportunity to present argument in light of 
Hodge and has submitted a brief dated September 27, 1999.  
Since (for the reasons outlined in this decision) the Board 
is unable to find that new and material evidence has been 
received, no purpose would be served by remanding the case to 
the RO for a preliminary finding on the new and material 
evidence question.  Further, as the veteran's representative 
has been afforded the opportunity to present argument in 
light of Hodge, the Board finds that there is no prejudice to 
the veteran by its rendering of this decision without 
preliminary consideration by the RO.

In closing, the Board also notes that even if it were to 
assume for the sake of argument that new and material 
evidence had been received to reopen the claims, there is 
nevertheless no medical evidence linking either current 
hearing loss or current right leg disability to service.  The 
Board would thus be compelled to conclude that neither claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  Therefore, the 
appeal as to both issues would still have to be denied. 



ORDER

The veteran's claims of entitlement to service connection for 
a contusion of the right lower leg and for bilateral hearing 
loss have not been reopened.  The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

